DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Murata et al.(USPubN 2009/0125527)) does not disclose, with respect to claim 1, a first communicator that communicates with an external device through a first communication scheme and that receives the music data and music information indicating an attribute of the music data from the external device, the first communication scheme being a wireless communication scheme; a music information storage that stores the music information received by the first communicator; a music player that plays back the music data received by the first communicator; a search data generator that, based on the music information, generates search data for searching for information related to the music data; a second communicator that communicates via a network through a second communication scheme different from the first communication scheme and that transmits the search data and receives a search result for the search data, the second communication scheme being a wireless communication scheme; a search result output that outputs the search result received by the second communicator, and a communication controller that, in a case where a wireless communication band of the first communication scheme and a wireless communication band of the second communication scheme are identical, switches a communication mode of the second communicator to either one of a low- speed communication mode and a high-speed communication mode having a higher communication speed than the low-speed communication mode, based on the music information or a playback status of the music data as claimed.  Rather, Murata et al. discloses an information processing apparatus including a music storage portion to store music data, a music 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUNGHYOUN PARK/Examiner, Art Unit 2484